 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        MICHAEL WILLIAM DUNN,                             CASE NO. C19-5137RBL-TLF
 9
                               Plaintiff,                 ORDER
10               v.

11      COMMISSIONER OF SOCIAL
        SECURITY,
12
                               Defendant.
13
            THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and
14
     Recommendation [Dkt. #14], and Plaintiff Dunn’s objections to it [Dkt. #15].
15
            (1) The Report and Recommendation is ADOPTED;
16          (2) the ALJ ERRED in her decision, as described in the Report and Recommendation;
            (3) the matter is therefore REVERSED and remanded to the Commissioner for further
17
                 administrative proceedings; and
18
            (4) the Clerk shall send copies of this Order to the parties and to Magistrate Judge Fricke.
19               IT IS SO ORDERED.

20          Dated this 9th day of March, 2020.

21

22                                                        A
                                                          Ronald B. Leighton
23                                                        United States District Judge

24


     ORDER - 1
